Supreme Court




       In the Matter of Mary E. O’Rourke.                   No. 2013-230 M.P.



                                            ORDER

       On July 18, 2013, pursuant to Article III, Rule 13 of the Supreme Court Rules, the

respondent filed an affidavit with this Court’s Disciplinary Board setting forth that she is aware

she is the subject of an investigation of professional misconduct. The respondent’s affidavit sets

forth that she freely and voluntarily consents to disbarment and that she is fully aware of the

implications of submitting her consent.      On July 18, 2013, Disciplinary Counsel filed the

respondent’s affidavit with the Court.

       Upon review of the respondent’s affidavit, we deem that an order disbarring the

respondent is appropriate.

       Accordingly, pursuant to Article III, Rule 13, it is hereby ordered, adjudged and decreed,

that the respondent, Mary E. O’Rourke, be and she is hereby disbarred on consent from engaging

in the practice of law, effective immediately.

       Entered as an Order of this Court this 6th Day of August, 2013.

                                                    By Order,


                                                    _______________/s/_________
                                                                 Clerk
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      In the Matter of Mary E. O’Rourke.

CASE NO:            No. 2013-230-M.P.

COURT:              Supreme Court

DATE ORDER FILED:   August 6, 2013

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

JUDGE FROM LOWER COURT:

                    N/A – Court Order

ATTORNEYS ON APPEAL:

                    For Petitioner:   David Curtin, Esq.
                                      Chief Disciplinary Counsel

                    For Respondent: William P. Devereaux, Esq.